McNally v McNally (2021 NY Slip Op 01406)





McNally v McNally


2021 NY Slip Op 01406


Decided on March 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2017-02455
2017-02909
 (Index No. 20701/01)

[*1]Patricia McNally, appellant,
vEdward McNally, respondent.


Patricia McNally, Huntington Station, NY, appellant pro se.
Laura C. Golightly, Hauppauge, NY, for respondent.

DECISION & ORDER
In a matrimonial action in which the parties were divorced by judgment entered November 15, 2005, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Carol Mackenzie, J.), dated February 1, 2017, and (2) an amended order of the same court, also dated February 1, 2017. The order and the amended order denied the plaintiff's motion pursuant to CPLR 5203(b) for an extension of the real property liens of two money judgments dated January 3, 2007, and July 31, 2007, respectively.
ORDERED that the appeal from the order is dismissed, without costs or disbursements, as that order was superseded by the amended order; and it is further,
ORDERED that the amended order is affirmed, without costs or disbursements.
The Supreme Court properly denied the plaintiff's motion pursuant to CPLR 5203(b) to extend liens against the defendant's real property resulting from two separate judgments dated January 3, 2007, and July 31, 2007, respectively. The plaintiff neither complied with the service requirements of the statute nor demonstrated the existence of any stay of enforcement that would warrant an extension of the liens (see  CPLR 5203[b]).
MASTRO, A.P.J., RIVERA, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court